 



Exhibit 10.1

 

JIALIJIA GROUP CORPORATION

SECURITIES SUBSCRIPTION AGREEMENT

 

DATE:

 

SECTION 1.

 

1.1           Subscription.

 

(a)           The undersigned, intending to be legally bound, hereby irrevocably
subscribes for and agrees to purchase the shares (the “Shares”) of the common
stock (the “Common Stock”) of Jialijia Group Corporation, a Nevada corporation
(the "Company") in a transaction exempt from the registration requirements of
the Securities Act of 1933, as amended (the “Securities Act”).

 

1.2           Purchase of Shares.

 

The undersigned understands and acknowledges that the Purchase Price for the
Shares shall be US $ per share and the total number of Shares that the
undersigned agrees to purchase and the total amount of Investment that the
undersigned shall pay to the Company are set forth in the SUBSCRIPTION SCHEDULE
contained in the signature page of this Agreement. .  The Company shall deliver
the Shares to the undersigned promptly after the acceptance of this Subscription
Agreement by the Company.

 

1.3           Acceptance or Rejection.

 

(a)           The undersigned understands and agrees that the Company reserves
the right to reject this subscription for the Shares if, in its reasonable
judgment, it deems such action in the best interest of the Company, at any time
prior to the Closing, notwithstanding prior receipt by the undersigned of notice
of acceptance of the undersigned's subscription.

 

(b)           The undersigned understands and agrees that its subscription for
the Shares is irrevocable.

 

(c)           In the event the sale of the Shares subscribed for by the
undersigned is not consummated by the Company for any reason (in which event
this Subscription Agreement shall be deemed to be rejected), this Subscription
Agreement and any other agreement entered into between the undersigned and the
Company relating to this subscription shall thereafter have no force or effect
and the Company shall promptly return or cause to be returned to the undersigned
the purchase price remitted to the Company by the undersigned, without interest
thereon or deduction therefrom, in exchange for the Shares.

 

SECTION 2.

 

2.1           Closing.  The closing (the "Closing") of the purchase and sale of
the Shares, shall occur simultaneously with the acceptance by the Company of the
undersigned's subscription, as evidenced by the Company's execution of this
Subscription Agreement.

 

SECTION 3.

 

3.1           Investor Representations and Warranties.  The undersigned hereby
acknowledges, represents and warrants to, and agrees with, the Company and its
affiliates as follows:

 

(a)           Investment Purposes.  The undersigned is acquiring the Shares for
his own account as principal, not as a nominee or agent, for investment purposes
only, and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part and no other person has a direct or indirect
beneficial interest in such Shares or any portion thereof.  Further, the
undersigned does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participations to such person or to
any third person, with respect to the Shares for which the undersigned is
subscribing or any part of the Shares.

 

(b)           Authority.  The undersigned has full power and authority to enter
into this Agreement, the execution and delivery of this Agreement has been duly
authorized, if applicable, and this Agreement constitutes a valid and legally
binding obligation of the undersigned.

 

(c)           No General Solicitation.  The undersigned is not subscribing for
the Shares as a result of or subsequent to any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over television or radio, or presented at any seminar or meeting, or
any solicitation of a subscription by person previously not known to the
undersigned in connection with investment securities generally.

 

 1 

 



 

(d)           No Obligation to Register Shares.  The undersigned understands
that the Company is under no obligation to register the Shares under the
Securities Act, or to assist the undersigned in complying with the Securities
Act or the securities laws of any state of the United States or of any foreign
jurisdiction.

 

(e)           Investment Experience.  The undersigned is (i) experienced in
making investments of the kind described in this Agreement, (ii) able, by reason
of the business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
(iii) able to afford the entire loss of its investment in the Shares.

 

(f)            Exemption from Registration.  The undersigned acknowledges his
understanding that the offering and sale of the Shares is intended to be exempt
from registration under the Securities Act.  In furtherance thereof, in addition
to the other representations and warranties of the undersigned made herein, the
undersigned further represents and warrants to and agrees with the Company and
its affiliates as follows:

 

(1)           The undersigned realizes that the basis for the exemption may not
be present if, notwithstanding such representations, the undersigned has in mind
merely acquiring the Shares for a fixed or determinable period in the future, or
for a market rise, or for sale if the market does not rise.  The undersigned
does not have any such intention;

 

(2)           The undersigned has the financial ability to bear the economic
risk of his investment, has adequate means for providing for his current needs
and personal contingencies and has no need for liquidity with respect to his
investment in the Company; and

 

(3)           The undersigned has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
prospective investment in the Shares.  The undersigned also represents it has
not been organized for the purpose of acquiring the Shares; and

 

(4)           The undersigned has been provided an opportunity for a reasonable
period of time prior to the date hereof to obtain additional information
concerning the offering of the Shares, the Company and all other information to
the extent the Company possesses such information or can acquire it without
unreasonable effort or expense.

 

(g)           Economic Considerations.  The undersigned is not relying on the
Company, or its affiliates or agents with respect to economic considerations
involved in this investment.  The undersigned has relied solely on its own
advisors.

 

(h)           No Other Company Representations.  No representations or
warranties have been made to the undersigned by the Company, or any officer,
employee, agent, affiliate or subsidiary of the Company, other than the
representations of the Company contained herein, and in subscribing for Shares
the undersigned is not relying upon any representations other than those
contained herein.

 

(i)            Restrictive Legends.  Each certificate representing the Shares
shall be endorsed with the following legend, in addition to any other legend
required to be placed thereon by applicable federal or state securities laws:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS TRANSFERRED PURSUANT TO ANY VALID
EXEMPTION FROM REGISTRATION AVAILABLE UNDER SUCH ACT.”

 

The undersigned consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Company in order to implement
the restrictions on transfer of the Shares set forth in this Section.

 

(j)           Potential Loss of Investment; Risk Factors.  The undersigned
understands that an investment in the Shares is a speculative investment which
involves a high degree of risk and the potential loss of his entire
investment. The undersigned understands that the following factors, among
others, could cause the loss of any or all of his investment.

 

(1)           The Company is a development stage company with no operating
history for the undersigned to evaluate its business.   Because the Company has
no operating history, it is difficult to evaluate its business and future
prospects.  The undersigned has also considered the uncertainties and
difficulties frequently encountered by companies, such as the Company, in their
early stages of development.  The Company’s revenue and income potential is
non-existent and its business model is still emerging.  If its business model
does not prove to be profitable, the undersigned may lose all of his investment.

 

 2 

 



 

(2)           The Company currently does not have enough working capital to
satisfy its capital needs.  The Company is dependent upon its management team to
fund its ongoing operations, and cannot be certain that future financing will be
available to it on acceptable terms when it needs it.  The Company can give no
assurances that it will be able to sell any portion of this offering or that
management will continue to fund its ongoing operations.  This, along with the
possibility of other factors and circumstances the Company cannot predict, may
require it to seek additional financing faster than anticipated.  If the Company
is unable to obtain financing to meet its needs, the undersigned may lose of his
investment.

 

(3)           The Company’s officers and directors will only devote a limited
amount of time to the Company.  Their divided interests may hinder the Company's
ability to generate revenue.  This could result in missed business opportunities
and worse-than-expected operating results.  The undersigned may lose his entire
investment.

 

(4)           Management has never operated in the industry in which it intends
to operate.  This lack of experience may result in the Company’s needing to
employ outside experts that have such experience.  The additional cost could
result in a net operating loss and, ultimately, could result in the Company's
failure. Management's inexperience may limit the Company’s ability to generate
revenues.  The Company may never achieve successful operations, and the
undersigned may lose his entire investment.

 

(k)           Investment Commitment.  The undersigned's overall commitment to
investments which are not readily marketable is not disproportionate to the
undersigned's net worth, and an investment in the Shares will not cause such
overall commitment to become excessive.

 

(l)           Receipt of Information.  The undersigned has received all
documents, records, books and other information pertaining to the undersigned’s
investment in the Company that has been requested by the undersigned.

 

(m)           Investment Letter.  The undersigned represents and warrants to the
Company that all information that the undersigned has provided to the Company,
including, without limitation, the information in the Investment Letter attached
hereto or previously provided to the Company (the “Investment Letter”), is
correct and complete as of the date hereof.

 

(n)           No Reliance.  Other than as set forth herein, the undersigned is
not relying upon any other information, representation or warranty by the
Company or any officer, director, stockholder, agent or representative of the
Company in determining to invest in the Shares.  The undersigned has consulted,
to the extent deemed appropriate by the undersigned, with the undersigned’s own
advisers as to the financial, tax, legal and related matters concerning an
investment in the Shares and on that basis believes that his or its investment
in the Shares is suitable and appropriate for the undersigned.

 

(o)           No Governmental Review.  The undersigned is aware that no federal
or state agency has (i) made any finding or determination as to the fairness of
this investment, (ii) made any recommendation or endorsement of the Shares or
the Company, or (iii) guaranteed or insured any investment in the Shares or any
investment made by the Company.

 

(p)           Price of Shares.  The undersigned understands that the price of
the Shares offered hereby bear no relation to the assets, book value or net
worth of the Company and were determined arbitrarily by the Company.  The
undersigned further understands that there is a substantial risk of further
dilution on his or its investment in the Company.

 

SECTION 4.

 

4.1           Company’s Representations and Warranties.  The Company represents
and warrants to the undersigned as follows:

 

(a)            Organization of the Company.  The Company is a corporation duly
organized and validly existing and in good standing under the laws of the State
of Nevada.

 

(b)           Authority.   (i)  The Company has the requisite corporate power
and authority to enter into and perform its obligations under this Agreement and
to issue the Shares; (ii) the execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action and no
further consent or authorization of the Company or its Board of Directors or
stockholders is required; and (iii) this Agreement has been duly executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such  enforceability  may be limited by applicable bankruptcy, insolvency, or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles of general application.

 

 3 

 



 

(c)           Exemption from Registration; Valid Issuances.  The sale and
issuance of the Shares, in accordance with the terms and on the bases of the
representations and warranties of the undersigned set forth herein, may and
shall be properly issued by the Company to the undersigned pursuant to any
applicable federal or state law. When issued and paid for as herein provided,
the Shares shall be duly and validly issued, fully paid, and nonassessable.
Neither the sales of the Shares pursuant to, nor the Company's performance of
its obligations under, this Agreement shall (i) result in the creation or
imposition of any liens, charges, claims or other encumbrances upon the Shares
or any of the assets of the Company, or (ii) entitle the other holders of the
Common Stock of the Company to preemptive or other rights to subscribe to or
acquire the Common Stock or other securities of the Company. The Shares shall
not subject the undersigned to personal liability by reason of the ownership
thereof.

 

(d)           No General Solicitation or Advertising in Regard to this
Transaction. Neither the Company nor any of its affiliates nor any person acting
on its or their behalf (i) has conducted or will conduct any general
solicitation (as that term is used in Rule 502(c) of Regulation D) or general
advertising with respect to any of the Shares, or (ii) made any offers or sales
of any security or solicited any offers to buy any security under any
circumstances that would require registration of the Common Stock under the
Securities Act.

 

SECTION 5.

 

5.1           Indemnity.  The undersigned agrees to indemnify and hold harmless
the Company, its officers and directors, employees and its affiliates and their
respective successors and assigns and each other person, if any, who controls
any thereof, against any loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all expenses whatsoever reasonably
incurred in investigating, preparing or defending against any litigation
commenced or threatened or any claim whatsoever) arising out of or based upon
any false representation or warranty or breach or failure by the undersigned to
comply with any covenant or agreement made by the undersigned herein or in any
other document furnished by the undersigned to any of the foregoing in
connection with this transaction.

 

5.2           Modification.  Neither this Agreement nor any provisions hereof
shall be modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.

 

5.3           Notices.  Any notice, demand or other communication which any
party hereto may be required, or may elect, to give to anyone interested
hereunder shall be sufficiently given if (a) deposited, postage prepaid, in a
United States mail letter box, registered or certified mail, return receipt
requested, addressed to such address as may be given herein, or (b) delivered
personally at such address.

 

5.4           Counterparts.  This Agreement may be executed through the use of
separate signature pages or in any number of counterparts and by facsimile, and
each of such counterparts shall, for all purposes, constitute one agreement
binding on all parties, notwithstanding that all parties are not signatories to
the same counterpart. Signatures may be facsimiles.

 

5.5           Binding Effect.  Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
assigns.  If the undersigned is more than one person, the obligation of the
undersigned shall be joint and several and the agreements, representations,
warranties and acknowledgments herein contained shall be deemed to be made by
and be binding upon each such person and his heirs, executors, administrators
and successors.

 

5.6           Entire Agreement.  This Agreement and the documents referenced
herein contain the entire agreement of the parties and there are no
representations, covenants or other agreements except as stated or referred to
herein and therein.

 

5.7           Assignability.  This Agreement is not transferable or assignable
by the undersigned.

 

5.8           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, without giving effect to
conflicts of law principles.

 

5.9           Pronouns.  The use herein of the masculine pronouns "him" or "his"
or similar terms shall be deemed to include the feminine and neuter genders as
well and the use herein of the singular pronoun shall be deemed to include the
plural as well.

 

5.10         Further Assurances.  Upon request from time to time, the
undersigned shall execute and deliver all documents, take all rightful oaths and
do all other acts that may be necessary or desirable, in the reasonable opinion
of the Company or its counsel, to effect the subscription for the Shares in
accordance herewith.

 

 4 

 





 

SECTION 6.

 

6.01         Subscriber Investment Letter. By entering this agreement, the
undersigned subscriber also acknowledges and confirms the following statement
regarding the undersigned subscriber’s investment intent:

 

The undersigned subscriber acquires shares of common stock (the "Shares") of
Common Stock from China Herb Group Holdings Corporation (the "Company") in a
privately negotiated transaction.  In that regard, the undersigned subscriber
represents to the Company that the undersigned subscriber understands that the
Company is permitting the acquisition of the Shares by the undersigned
subscriber in reliance upon an exemption from registration contained in the
Securities Act of 1933, as amended (the "Act") and the rules and regulations
thereunder, and that the Shares will not be registered under the Act.  the
undersigned subscriber acknowledges that the Shares may not be sold,
transferred, pledged, hypothecated, assigned or otherwise disposed of by me
unless the Company shall have been supplied with evidence satisfactory to it and
Counsel that such transfer is not in violation of the Act.  Furthermore, the
undersigned subscriber understands that the certificate for the Shares shall
bear a restrictive legend substantially as follows:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS TRANSFERRED PURSUANT TO ANY VALID
EXEMPTION FROM REGISTRATION AVAILABLE UNDER SUCH ACT.”

 

The undersigned subscriber further understands that stop transfer instructions
will be placed with respect thereto to reflect the foregoing restriction. The
undersigned subscriber consents to the placing of such legend on the certificate
for the Shares. Accordingly, the Shares cannot be sold, transferred,
hypothecated, pledged, assigned or otherwise disposed of by the undersigned
subscriber unless the Shares are subsequently registered under the Act or, in
the opinion of Counsel, satisfactory to the Company, such transfer may be
permitted without registration under the Act. As a result, the undersigned
subscriber may be required to bear the economic risk of the investment in the
Shares for an indefinite period and can afford to do so.  

 

The undersigned subscriber represents to the Company that: (i) the undersigned
subscriber has acquired the Shares for investment, for his or her own account,
and not with a view to the distribution of the Shares; and (ii) the undersigned
subscriber has sufficient financial resources so as not to require any liquidity
in the investment in the Shares and, furthermore, is an "Sophisticated Investor"
as that term is defined in Regulation D promulgated under the Act.  The
undersigned subscriber further understands that there is no trading market for
the shares, nor can any assurance be given that any trading market for the
shares will ever develop.

 

The undersigned subscriber further acknowledges that he or she has made an
adequate investigation of the affairs of the Company to make a reasoned judgment
as to the value of the shares, such investigation consisted of the undersigned
having had the opportunity to ask questions of and receive answers from
executive officers of the Company and was provided with access to the Company’s
documents and records in order to verify the information provided.  The
undersigned subscriber further represents that he or she such knowledge and
experience in financial and business matters that he or she is capable of
evaluating the merits and risks of the investment, and the Company had grounds
to reasonably believe immediately prior to making the sale to the undersigned
subscriber that he or she come within this description as described above.

 

The undersigned subscriber was advised by the Company prior to and at the time
of the investment, that the undersigned subscriber would be required to act
independently with regard to the disposition of shares owned by the undersigned
subscriber and he or she herewith agrees to act independently and to continue to
abide by such agreement throughout the period of ownership.

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement on this April
20, 2019.

 

 5 

 



 

Subscription Schedule

 

Name of Subscriber Number of Shares Subscribed Unit Price Total Price        

 

 

By: ____________

Name of Subscriber

 

 

ACCEPTANCE OF SUBSCRIPTION

(to be filled only by the Company)

 

The Company hereby accepts the application for subscription for shares on behalf
of the Company:

 

Dated:

 

Jialijia Group Corp.

 

By: ________________

Name:

Title: CEO and CFO

 

6



 

